      CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 1 of 23



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


MURRAY MAYER, Individually and on Behalf             Case No. __________
of All Others Similarly Situated,
                                                     COMPLAINT FOR VIOLATIONS OF THE
                               Plaintiff,            FEDERAL SECURITIES LAWS

v.                                                   CLASS ACTION

APOGEE ENTERPRISES, INC., JOSEPH F.                  JURY TRIAL DEMANDED
PUISHYS and JAMES S. PORTER,

                               Defendants.


                                CLASS ACTION COMPLAINT

       Plaintiff Murray Mayer (“Plaintiff”), by his attorneys, except for his own acts, which are

based on knowledge, alleges the following based upon the investigation of counsel, which

included a review of United States Securities and Exchange Commi andssion (“SEC”) filings by

the Company Apogee Enterprises, Inc. (“Apogee” or the “Company”), as well as regulatory

filings and reports, securities analyst reports and advisories by the Company, press releases and

other public statements issued by the Company, and media reports about the Company. Plaintiff

believes that additional evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery:

                                  NATURE OF THE ACTION

       1.      This is a federa1 securities class action on behalf of all investors who purchased

or otherwise acquired Apogee common stock between June 28, 2018 and September 17, 2018

inclusive (the “Class Period”), seeking remedies under the Securities Exchange Act of 1934 (the

“Exchange Act”).
      CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 2 of 23



                                   JURISDICTION AND VENUE

       2.      The federal law claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated

thereunder by the SEC (17 C.F.R. § 240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331, Section 27 of the Securities Act (15 U.S.C. §78aa.). This Court has

jurisdiction over each Defendant named herein because each Defendant is an individual who has

sufficient minimum contacts with this District so as to render the exercise of jurisdiction by the

District Court permissible under traditional notions of fair play and substantial justice.

       4.      Venue is proper in this District pursuant to Section 27 of the Exchange Act, and

28 U.S.C. § 1391(b) because certain of the acts alleged herein, including the preparation and

dissemination of material false and/or misleading information, occurred in this District.

                                             PARTIES

       5.      Plaintiff Murray Mayer purchased the Company common stock within the Class

Period and, as a result, was damaged thereby. Plaintiff’s certification evidencing his transactions

is attached hereto as Exhibit A.

       6.      Defendant Apogee is incorporated in Minnesota and maintains its principal

executive offices at 4400 West 78th Street, Suite 520, Minneapolis, Minnesota. Its stock trades on

the NASDAQ under the ticker symbol “APOG.”

       7.      Defendant Joseph F. Puishys (“Puishys”) is and was the Chief Executive Officer

(“CEO”) of Apogee at all relevant times.

       8.      Defendant James S. Porter (“Porter”) is and was the Chief Financial Officer

(“CFO”) and Executive Vice President of Apogee at all relevant times.



                                                  2
     CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 3 of 23



       9.      Defendants in paragraphs 7-8 are collectively referred to herein as the “Individual

Defendants.”

       10.     Each of the Individual Defendants:

               (a)    directly participated in the management of the Company;

               (b)    was directly involved in the day-to-day operations of the Company at the

                      highest levels;

               (c)    was directly or indirectly involved in drafting, producing, reviewing

                      and/or disseminating the false and misleading statements and information

                      alleged herein;

               (d)    was directly or indirectly involved in the oversight or implementation of

                      the Company’s internal controls;

               (e)    was aware of or deliberately recklessly disregarded the fact that the false

                      and misleading statements were being issued concerning the Company;

                      and/or

               (f)    approved or ratified these statements in violation of the federal securities

                      laws.

       11.     Because of the Individual Defendants’ positions within the Company, they had

access to undisclosed information about the Company’ business, operations, operational trends,

financial statements, markets and present and future business prospects via access to internal

corporate documents (including the Company’s operating plans, budgets and forecasts and

reports of actual operations and performance), conversations and connections with other

corporate officers and employees, attendance at management and Board meetings and

committees thereof and via reports and other information provided to them in connection



                                                3
      CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 4 of 23



therewith.

       12.     As officers of a publicly held company whose securities were, and are, registered

with the SEC pursuant to the federal securities laws of the United States, the Individual

Defendants each had a duty to disseminate prompt, accurate and truthful information with

respect to the Company’s financial condition and performance, growth, operations, financial

statements, business, markets, management, earnings and present and future business prospects,

and to correct any previously-issued statements that had become materially misleading or untrue,

so that the market price of the Company’s publicly-traded securities would be based upon

truthful and accurate information. The Individual Defendants’ misrepresentations and omissions

during the Class Period violated these specific requirements and obligations.

       13.     The Individual Defendants, because of their positions with the Company,

possessed the power and authority to control the contents of the Company’ reports to the SEC,

press releases, and presentations to securities analysts, money and portfolio managers, and

institutional investors, i.e., the market. Each Individual Defendant was provided with copies of

the Company’s reports and press releases alleged herein to be misleading prior to, or shortly

after, their issuance and had the ability and opportunity to prevent their issuance or cause them to

be corrected. Because of their positions and access to material non-public information available

to them, each of these defendants knew that the adverse facts specified herein had not been

disclosed to, and were being concealed from, the public, and that the positive representations

which were being made were then materially false and/or misleading. The Individual Defendants

are liable for the false statements pleaded herein, as those statements were each “group-

published” information, the result of the collective actions of the Individual Defendants.

       14.     Each of the Individual Defendants are liable as a participant in a fraudulent



                                                 4
         CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 5 of 23



scheme and course of business that operated as a fraud or deceit on purchasers of the Company

common stock by disseminating materially false and misleading statements and/or concealing

material adverse facts. The scheme: (i) deceived the investing public regarding the Company’

business, operations, management and the intrinsic value of its securities and (ii) caused Plaintiff

and other shareholders to purchase the Company securities at artificially inflated prices.

                                 SUBSTANTIVE ALLEGATIONS

    A.         Company Background

         15.      Apogee purports to be an industry leader in architectural products and services. It

operates nine companies, 15 fabrication and manufacturing locations in the United States, and

nine international locations. The Company claims to generate most of its revenue through its

architectural glass, metal and installation businesses.

    B.         Material Misstatements and Omissions during the Class Period

         16.      The Class Period begins on June 28, 2018, when the Apogee issued a press

release, also attached as exhibit 99.1 to the Form 8-K filed with the SEC announcing the

Company’s financial and operating results for the first fiscal quarter ended June 2, 2018 (“Q1

2018 Press Release”). For the quarter, the Company reported an operating income for its glass

segment of $1.6 million, compared to an operating income of $9.3 million for the previous year’s

comparable quarter. Therein, Defendants touted Apogee’s growth, margins and profitability,

stating in relevant part:

         “In the first quarter, we executed our plan for a solid start to fiscal 2019: revenues
         rose significantly, backlogs continued to grow across the business, we saw on-
         going productivity gains and excellent cash conversion. We also continued to
         make progress positioning the company for long-term, stable earnings and cash
         flow growth, regardless of the economic cycle,” said Joe Puishys, Apogee’s chief
         executive officer.




                                                   5
      CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 6 of 23



       “Robust 60% year-over-year top-line growth in the company’s largest segment,
       Architectural Framing Systems, as well as substantial increases in Architectural
       Services demonstrate how we are executing our plan to build a larger, more stable
       and more diversified - by geography, project size and market segment - revenue
       base. On this strong foundation, we continued making investments and process
       improvements to increase efficiencies in project selection, manufacturing and
       delivery to raise long-term operating margins and drive earnings. We’re
       especially focused on the opportunity to leverage the best practices, technology
       and scale of our legacy businesses to raise long-term operating margins in recent
       acquisitions to those same levels of profitability. In fact, we’re seeing quarter-
       over-quarter improvements in margins at EFCO, and remain on track to achieve
       our synergy goals by fiscal 2020.”

Emphasis added.

       17.       During a conference call to discuss the Company’s financial and operating results

for the first fiscal quarter ended June 2, 2018 (“Q1 2018 Conf. Call”), Apogee’s CEO, Defendant

Puishys assured investors of the glass business’ margin growth for the fiscal year, stating in

relevant part:

       Joe Puishys

       “The architectural glass segment was the only segment to decline in the quarter.
       But this was as expected and purely due to timing of project work. Importantly
       this business is in very solid competitive shape. Order activity was very strong
       especially toward the end of the quarter and we continue to win in the midsize
       market and regained large project work. We now have the majority of fiscal 2019
       revenues in hand as firm awards significantly further ahead than where we were
       for the same metric a year ago. This gives us confidence that the glass business
       will grow in the remainder of the year. The second quarter will reflect strong
       sequential growth in glass in Q3 and Q4 will reflect a solid year-over-year
       growth.”

                                      *      *       *

       Hey I want to remind everyone that our visibility which is critical to our forecast
       here goes well beyond our nearly $1 billion in book backlog. It also includes
       awards that are not yet in backlog. It includes commitments and wins, bidding
       activity and architectural calls. All of these indicators continue to be very positive
       in supporting outlook for at least two plus years of end market growth.

       Industry fundamentals also remain encouraging. We're seeing favorable lending
       in the non-resi construction market, office vacancy rates remain stable and

                                                 6
      CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 7 of 23



        relatively low and job growth continues in the office occupying sectors education
        healthcare and hospitality, which are all vitally important to Apogee.

Emphasis added.

        18.     During the call, Apogee’s CFO, Defendant Porter affirmed the upcoming growth

of the glass business, stating in relevant part:

        Jim Porter

        As Joe described segment backlog increased to $427 million from $406 million a
        quarter ago and the project pipeline and bidding continue to be solid. In
        architectural glass, revenues declined approximately 20% from a year ago largely
        as expected on soft volumes early in the quarter based on the timing for customer
        orders. We have this visibility coming into the year as we had previously
        discussed.

        Operating income and margins also were down as a result of a lower volume. As
        Joe pointed out, order activity for Architectural Glass grew substantially during
        the quarter and we continue to expect higher revenues sequentially in Q2 and
        year-over-year revenue in operating income growth for the remainder of the
        year.

Emphasis added.

        19.     During the Q&A session of the call, when asked about the progress and success in

the mid high market by Tieton Capital Management’s analyst, Defendant Puishy emphasized that

Apogee “only” meets short lead times deadlines in the glass segment “because” of the

automation of the process and the people “put in place” stating in relevant part:

        “I've often stated that as a company we are way too vulnerable to that. What is in
        fact the lumpiest piece of non-resi construction for commercial towers, they have
        the highest peaks and the lowest valleys that was more than two-thirds of our
        glass business -- and glass was more than half of Apogee when I arrived. That
        chart I showed the area chart shows we're far less depending on glass as a
        company although we love the business. And within that now we're more like half
        and half small and medium projects. We move downstream in the medium
        project just the margin profiles are the same if not better. But you have to be
        able to deliver in more consistent and reliable lead times. And we were only able
        to do that because of the processes and the automation investments we've made
        in our glass segment and the people we put in place that had allowed us to
        consistently meet the shorter lead times demanded in the mid-segment. And we

                                                   7
        CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 8 of 23



        continue to make those improvements. So we're capable of continuing our
        journey to grow share in that segment and we are under represented in the smaller
        projects in the mid segment and the small market itself.

        So I'm confident that those investments we've made will allow us to continue to
        do well in this segment within glass.”

Emphasis added.

        20.      The statements in paragraphs ¶17-20 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and prospects, which were known to

Defendants or recklessly disregarded by them. Specifically, Defendants failed to disclose that:

(i) Apogee lacked the required labor force in place to ramp-up its production; (ii) Apogee was

unable to hire, train and retain new employees; (iii) Apogee’s productivity and margins would be

negatively impacted; and (iv) as a result of the foregoing, Defendants’ statements about the

Company’ business, operations, and prospects, were false and misleading and/or lacked a

reasonable basis.

   C.         The Truth Emerges

        21.      On September 18, 2018, Apogee issued a press release, also attached as exhibit

99.1 to the Form 8-K filed with the SEC announcing the Company’s financial and operating

results for the second fiscal quarter and six month ended September 1, 2018 (“Q2 2018 Press

Release”). For the quarter, the Company reported an operating income for its glass segment of

$1.7 million, compared to an operating income of $10.3 million in the previous year’s

comparable quarter, and reduced the guidance for the fiscal year. Therein, Apogee stated in

relevant part:

        MINNEAPOLIS, MN, September 18, 2018 - Apogee Enterprises, Inc.
        (Nasdaq: APOG), a leader in the design and development of value-added glass



                                                8
     CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 9 of 23



       and metal products and services for enclosing commercial buildings, framing and
       displays, today announced its fiscal 2019 second-quarter results.

       Second-Quarter Highlights
       • Second-quarter revenue grew 5.3 percent to $362.1 million, driven by strong
       growth in Architectural Services, partially offset by lower revenue in
       Architectural Glass.
       • Operating income was $28.7 million, compared to $27.8 million a year ago.
       Adjusted operating income was $29.7 million, compared to $34.1 million in the
       prior year, primarily due to lower margins in Architectural Glass, partially offset
       by continued margin improvements in Architectural Services.
       • Adjusted EBITDA was $42.1 million, compared to $47.8 million in last year’s
       second quarter.
       • Earnings per diluted share grew to $0.72, compared to $0.60 in the prior year
       period.
       • Adjusted earnings were $0.75 per diluted share, in-line with the prior year.
       • Year-to-date cash provided by operating activities was $47.9 million, up 17
       percent over $40.8 million in the prior year.
       • See Reconciliation of Non-GAAP financial measures at the end of this press
       release.
                                         *      *      *

       Architectural Glass
       Architectural Glass had second quarter revenue of $88.1 million, down 9.5
       percent from the prior year quarter. Order activity grew substantially during the
       quarter, with the segment recording its highest quarterly order volume in 15 years.
       Sequentially, Architectural Glass revenue grew 15 percent, compared to $76.9
       million in the first quarter of fiscal 2019.

       Operating income was $1.7 million in the second quarter and operating margin
       was 2.0 percent, down from $10.3 million last year and 10.5 percent in the prior
       year, respectively. The lower operating margin was primarily driven by
       significantly increased labor costs, lower productivity, and higher cost of
       quality, as the segment was challenged to efficiently ramp-up production to
       meet the higher than expected, short lead-time customer demand.

Emphasis added.

       22.    During a conference call to discuss the Company’s financial and operating results

for the second fiscal quarter and six month ended September 1, 2018 (“Q2 2018 Conf. Call”),

Apogee’s CEO, Defendant Puishys ultimately admitted that (i) Apogee was never ready to ramp-

up production and meet the previously announced growth and margins, (ii) Defendants were



                                               9
     CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 10 of 23



aware of the labor market trends (iii) Defendants failed to action any action to overcome said

trends. In pertinent part:

        “At the root of the issues was the challenge of hiring and training qualified new
        employees in an extremely tight labor market.

        To put some detail behind this, during the quarter, we added over 300 new
        employees in our Glass factories, a 20% increase to the workforce within the
        quarter. It's taken longer than expected to recruit, hire, train, and retain the new
        staff and to bring them up to targeted productivity levels in our complex custom
        manufacturing operation. As we worked through this ramp up, we experienced the
        drop-off in margins and higher scrap rates, lower throughput, and more expedited
        orders, all related to the influx of new employees.

        Should we have been better prepared for these challenges? The simple answer
        is, yes. We've successfully managed through fluctuations in our Glass business
        before. However, the magnitude of the order ramp up we experienced and the
        preceding drop-off over the prior four quarters was much greater than expected,
        and we were surprised by the difficulty we faced recruiting and hiring new staff in
        the current labor market.”

                                         *       *      *

        Should we have been better prepared for these challenges? The simple answer is,
        yes. We've successfully managed through fluctuations in our Glass business
        before. However, the magnitude of the order ramp up we experienced in the
        preceding drop-off over the prior four quarters was much greater than expected,
        and we were surprised by the difficulty we faced recruiting and hiring new staff in
        the current labor market.

        And as I said, should we’ve been better prepared? We knew we had a tight labor
        market. That was not a surprise.

Emphasis added.

        23.     On this news, the price of the Company’s common stock declined $6.46 over the

course of two trading days from a close on September 17, 2018 at $48.22 per share of Apogee

common stock, to a close on September 19, 2018 at $41.76 per share of Apogee common stock,

a drop of approximately 13.40 percent.




                                                10
     CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 11 of 23



                        ADDITIONAL SCIENTER ALLEGATIONS

       24.     As alleged herein, Defendants acted with scienter in that they knew that the public

documents and statements issued or disseminated in the name of the Company were materially

false and misleading; knew that such statements or documents would be issued or disseminated

to the investing public; and knowingly and substantially participated or acquiesced in the

issuance or dissemination of such statements or documents as primary violations of the federal

securities laws. As set forth elsewhere herein in detail, Defendants, by virtue of their receipt of

information reflecting the true facts regarding the Company, their control over, and/or receipt

and/or modification of the Company’ allegedly materially misleading statements and/or their

associations with the Company which made them privy to confidential proprietary information

concerning the Company, participated in the fraudulent scheme alleged herein.

                        LOSS CAUSATION AND ECONOMIC LOSS

       25.     During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the Company’s stock price,

and operated as a fraud or deceit on acquirers of the Company’s common stock. As detailed

above, when the truth about the Company’ misconduct and its lack of operational and financial

controls was revealed, the value of the Company’s common stock declined precipitously as the

prior artificial inflation no longer propped up its stock price. The decline in the Company’

common stock price was a direct result of the nature and extent of Defendants’ fraud finally

being revealed to investors and the market. The timing and magnitude of the common stock price

decline negates any inference that the loss suffered by Plaintiff and other members of the Class

was caused by changed market conditions, macroeconomic or industry factors or Company-

specific facts unrelated to the Defendants’ fraudulent conduct. The economic loss, i.e., damages,



                                                11
     CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 12 of 23



suffered by Plaintiff and other Class members was a direct result of Defendants’ fraudulent

scheme to artificially inflate the Company's stock price and the subsequent significant decline in

the value of the Company’s share, price when Defendants’ prior misrepresentations and other

fraudulent conduct was revealed.

       26.     At all relevant times, Defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by the Plaintiff

and other Class members. Those statements were materially false and misleading through their

failure to disclose a true and accurate picture of the Company’ business, operations and financial

condition, as alleged herein. Throughout the Class Period, Defendants publicly issued materially

false and misleading statements and omitted material facts necessary to make Defendants’

statements not false or misleading, causing the Company’ common stock to be artificially

inflated. Plaintiff and other Class members purchased the Company’ common stock at those

artificially inflated prices, causing them to suffer the damages complained of herein.

              PRESUMPTION OF RELIANCE; FRAUD-ON-THE-MARKET

       27.     At all relevant times, the market for the Company common stock was an efficient

market for the following reasons, among others:

               (a) the Company common stock met the requirements for listing, and were listed

                   and actively traded on the NASDAQ, a highly efficient market;

               (b) During the Class Period, the Company common stock were actively traded,

                   demonstrating a strong presumption of an efficient market;

               (c) As a regulated issuer, the Company filed with the SEC periodic public reports

                   during the Class Period;

               (d) the Company regularly communicated with public investors via established



                                                12
     CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 13 of 23



                   market communication mechanisms;

               (e) the Company was followed by securities analysts employed by major

                   brokerage firms who wrote reports that were distributed to the sales force and

                   certain customers of brokerage firms during the Class Period. Each of these

                   reports was publicly available and entered the public marketplace; and

               (f) Unexpected material news about the Company was rapidly reflected in and

                   incorporated into the Company's stock price during the Class Period.

       28.     As a result of the foregoing, the market for the Company common stock promptly

digested current information regarding the Company from all publicly available sources and

reflected such information in the Company’ stock price. Under these circumstances, all

purchasers of the Company common stock during the Class Period suffered similar injury

through their purchase of the Company’ common stock at artificially inflated prices and a

presumption of reliance applies.

       29.     Alternatively, reliance need not be proven in this action because the action

involves omissions and deficient disclosures. Positive proof of reliance is not a prerequisite to

recovery pursuant to ruling of the United States Supreme Court in Affiliated Ute Citizens of Utah

v. United States, 406 U.S. 128 (1972). All that is necessary is that the facts withheld be material

in the sense that a reasonable investor might have considered the omitted information important

in deciding whether to buy or sell the subject security. Here, the facts withheld are material

because an investor would have considered the Company’s financials and adequacy of internal

controls over financial reporting when deciding whether to purchase and/or sell stock in the

Company.




                                                13
     CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 14 of 23



          NO SAFE HARBOR; INAPPLICABILITY OF BESPEAKS CAUTION
                               DOCTRINE

        30.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the material misrepresentations and omissions alleged in

this Complaint.

        31.    To the extent certain of the statements alleged to be misleading or inaccurate may

be characterized as forward looking, they were not identified as “forward-looking statements”

when made and there were no meaningful cautionary statements identifying important factors

that could cause actual results to differ materially from those in the purportedly forward-looking

statements.

        32.    Defendants are also liable for any false or misleading “forward-looking

statements” pleaded because, at the time each “forward-looking statement” was made, the

speaker knew the “forward-looking statement” was false or misleading and the “forward-looking

statement” was authorized and/or approved by an executive officer of the Company who knew

that the “forward-looking statement” was false. Alternatively, none of the historic or present-

tense statements made by the defendants were assumptions underlying or relating to any plan,

projection, or statement of future economic performance, as they were not stated to be such

assumptions underlying or relating to any projection or statement of future economic

performance when made, nor were any of the projections or forecasts made by the defendants

expressly related to or stated to be dependent on those historic or present-tense statements when

made.

                              CLASS ACTION ALLEGATIONS

        33.    Plaintiff brings this action on behalf of all individuals and entities who purchased

or otherwise acquired the Company common stock on the public market during the Class Period,


                                                14
     CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 15 of 23



and were damaged, excluding the Company, the defendants and each of their immediate family

members, legal representatives, heirs, successors or assigns, and any entity in which any of the

defendants have or had a controlling interest (the “Class”).

        34.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Company securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by the Company or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions. Upon information and belief, these shares are held

by thousands if not millions of individuals located geographically throughout the country and

possibly the world. Joinder would be highly impracticable.

        35.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by the defendants’ respective wrongful conduct in

violation of the federal laws complained of herein.

        36.     Plaintiff has and will continue to fairly and adequately protect the interests of the

members of the Class and have retained counsel competent and experienced in class and

securities litigation. Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        37.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                (a)     whether the federal securities laws were violated by the defendants’



                                                   15
      CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 16 of 23



        respective acts as alleged herein;

                  (b)     whether the defendants acted knowingly or with deliberate recklessness in

        issuing false and misleading financial statements;

                  (c)     whether the price of the Company securities during the Class Period was

        artificially inflated because of the defendants’ conduct complained of herein; and

                  (d)     whether the members of the Class have sustained damages and, if so, what

        is the proper measure of damages.

        38.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                              COUNT I
                  Violation of Section 10(b) and Rule 10b-5 Against All Defendants

        39.       Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        40.       During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (1) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (2) cause Plaintiff and

other members of the Class to purchase the Company common stock at artificially inflated

prices. In furtherance of this unlawful scheme, plan and course of conduct, each of the

Defendants took the actions set forth herein.




                                                   16
     CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 17 of 23



       41.     Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (c) engaged in acts, practices, and a course of business that

operated as a fraud and deceit upon the purchasers of the Company’s common stock in an effort

to maintain artificially high market prices for the Company securities in violation of Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder. All Defendants are sued

either as primary participants in the wrongful and illegal conduct charged herein or as controlling

persons as alleged below.

       42.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the business,

operations and future prospects of the Company as specified herein.

       43.     These Defendants employed devices, schemes, and artifices to defraud while in

possession of material adverse non-public information, and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of the Company’ value and

performance and continued substantial growth, which included the making of, or participation in

the making of, untrue statements of material facts and omitting to state material facts necessary

in order to make the statements made about the Company and its business operations and future

prospects in the light of the circumstances under which they were made, not misleading, as set

forth more particularly herein, and engaged in transactions, practices and a course of business

that operated as a fraud and deceit upon the purchasers of the Company common stock during

the Class Period.




                                                17
     CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 18 of 23



       44.     Individual Defendants’ primary liability, and controlling person liability, arises

from the following facts: (1) Individual Defendants were high-level executives, directors, and/or

agents at the Company during the Class Period and members of the Company’s management

team or had control thereof; (2) each Individual Defendant, by virtue of his responsibilities and

activities as a senior officer and/or director of the Company, was privy to and participated in the

creation, development and reporting of the Company’s financial condition; (3) each Individual

Defendant enjoyed significant personal contact and familiarity with the other Individual

Defendant and was advised of and had access to other members of the Company’s management

team, internal reports and other data and information about the Company’s finances, operations,

and sales at all relevant times; and (4) each Individual Defendant was aware of the Company’s

dissemination of information to the investing public which they knew or recklessly disregarded

was materially false and misleading.

       45.     Defendants had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly

and for the purpose and effect of concealing the Company’ operating condition and future

business prospects from the investing public and supporting the artificially inflated price of its

securities. As demonstrated by Defendants’ overstatements and misstatements of the Company’s

financial condition throughout the Class Period, Defendants, if they did not have actual

knowledge of the misrepresentations and omissions alleged, were reckless in failing to obtain

such knowledge by deliberately refraining from taking those steps necessary to discover whether

those statements were false or misleading.



                                                 18
      CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 19 of 23



        46.     As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of the Company’

securities was artificially inflated during the Class Period. In ignorance of the fact that market

prices of the Company’ publicly-traded securities were artificially inflated, and relying directly

or indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the common stock trades, and/or on the absence of material adverse

information that was known to or recklessly disregarded by Defendants but not disclosed in

public statements by Defendants during the Class Period, Plaintiff and the other members of the

Class acquired the Company’ common stock during the Class Period at artificially high prices

and were or will be damaged thereby.

        47.     At the time of said misrepresentations and omissions, Plaintiff and other members

of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff and the

other members of the Class and the marketplace known the truth regarding the Company’

financial results, which was not disclosed by Defendants, Plaintiff and other members of the

Class would not have purchased or otherwise acquired their the Company securities, or, if they

had acquired such securities during the Class Period, they would not have done so at the

artificially inflated prices that they paid.

        48.     By virtue of the foregoing, Defendants have violated Section 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

        49.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s common stock during the Class Period.




                                                19
      CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 20 of 23



        50.     This action was filed within two years of discovery of the fraud and within five

years of each plaintiff’s purchases of common stock giving rise to the cause of action.

                                          COUNT II
              The Individual Defendants Violated Section 20(a) of the Exchange Act

        51.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        52.     The Individual Defendants acted as controlling persons of the Company within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, agency, ownership and contractual rights, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, the Individual Defendants had

the power to influence and control, and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the various

statements that Plaintiff contends are false and misleading. The Individual Defendants provided

with or had unlimited access to copies of the Company’s reports, press releases, public filings

and other statements alleged by Plaintiff to have been misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or to

cause the statements to be corrected.

        53.     In particular, each of these Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, is presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same.




                                                20
     CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 21 of 23



       54.     As set forth above, the Company, the Individual Defendants each violated Section

10(b), and Rule 10b-5 promulgated thereunder, by their acts and omissions as alleged in this

Complaint.

       55.     By virtue of their positions as controlling persons, the Individual Defendants are

liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of

Defendants’ wrongful conduct, Plaintiff and other members of the Class suffered damages in

connection with their purchases of the Company’s common stock during the Class Period.

       56.     This action was filed within two years of discovery of the fraud and within five

years of each Plaintiff’s purchases of common stock giving rise to the cause of action.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment as follows:

               (a)    Determining that this action is a proper class action, certifying Plaintiff as

                      class representative under Federal Rule of Civil Procedure 23 and

                      Plaintiff’s counsel as class counsel;

               (b)    Awarding compensatory damages in favor of Plaintiff and the other

                      members of the Class against all Defendants, jointly and severally, for all

                      damages sustained as a result of the defendants’ wrongdoing, in an

                      amount to be proven at trial, including interest thereon;

               (c)    Awarding Plaintiff and the Class their reasonable costs and expenses

                      incurred in this action, including counsel fees and expert fees;

               (d)    Granting extraordinary equitable and/or injunctive relief as permitted by

                      law; and

               (e)    Such other and further relief as the Court may deem just and proper.



                                                21
    CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 22 of 23



                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a jury trial.

                                               REINHARDT WENDORF & BLANCHFIELD

Dated: November 5, 2018                        s/ Garrett D. Blanchfield    _______________
                                               Garrett D. Blanchfield, #209855
                                               Roberta A. Yard, #322295
                                               332 Minnesota Street, Suite W1050
                                               St. Paul, MN 55101
                                               Tel: (651) 287-2100
                                               Fax: (651) 287-2103
                                               Email: g.blanchfield@rwblawfirm.com
                                                        r.yard@rwblawfirm.com

                                               Liaison Counsel

                                               LEVI & KORSINSKY, LLP (Trial Counsel)
                                               Eduard Korsinsky
                                               55 Broadway, 10th Floor
                                               New York, NY 10006
                                               Tel: (212) 363-7500
                                               Fax: (212) 363-7171
                                               Email:ek@zlk.com
                                                (Pro hac vice application forthcoming)

                                               Counsel for Plaintiff and Proposed Lead Counsel
                                               for the Class




                                                 22
      CASE 0:18-cv-03097-NEB-SER Document 1 Filed 11/05/18 Page 23 of 23



                                                                                            55 Broadway, 10th Floor
                                                                                            New York, NY 10006
                                                                                            T:212-363-7500
                                                                                            F:212-363-7171
                                                                                            www.zlk.com



          CERTIFICATION OF NAMED PLAINTIFF PURSUANT TO FEDERAL SECURITIES LAWS

              I, Murray Mayer, duly certify and say, as to the claims asserted under the federal securities
laws, that:

              1. I have reviewed the complaint and authorized its filing.

           2. I did not purchase the security that is the subject of this action at the direction of plaintiff's
counsel or in order to participate in this private action.

          3. I am willing to serve as a representative party on behalf of the class, including providing
testimony at deposition and trial, if necessary.

           4. My transaction(s) in Apogee Enterprises, Inc. which are the subject of this litigation during
the class period set forth in the complaint are set forth in the chart attached hereto.

          5. Within the last 3 years, I have not sought to serve nor have I served as a class
representative in any federal securities fraud case.

           6. I will not accept any payment for serving as a representative party on behalf of the class
beyond the Plaintiff's pro rata share of any recovery, except as ordered or approved by the court,
including any award for reasonable costs and expenses (including lost wages) directly relating to the
representation of the class.

           I certify under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. Executed this October 25, 2018.


 Name: Murray Mayer
Signed:
